DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-4 and 6-10 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Cho et al. (2016/0370579).
With respect to claim 1, Cho teaches an optical lens (Figs. 3-4) comprising: a lens barrel (10) comprising a first end (14) and a second end (13), a receiving space (11) being provided between the first end and the second end (Figs. 3-4), wherein the first end comprises a light inlet opening communicating with the receiving space (Figs. 3-4), the second end comprises a light outlet opening communicating with the receiving space (Figs. 3-4), a first light entering through the light inlet opening, and a second light exiting through the light outlet opening (Figs. 3-4); a first lens (21) in the receiving space and configured to receive and transmit at least a portion of the first light (Figs. 3-4); and an aperture (31) in the receiving space and fixedly arranged on a side of the first lens facing away from the second end (Fig. 13), the aperture being configured to adjust an amount of the first light incident into the lens barrel (paragraph 26).  
As for claim 2, Cho teaches adhesive (312) fixes the aperture on a surface of the first lens facing away from the second end (Fig. 4).  
As for claim 3, Cho teaches further comprising: a groove (groove between convex portion of 24 and item 10) defined on the surface of the first lens, wherein the adhesive fills the groove (Fig. 4).  
As for claim 4, Cho teaches wherein: the groove is an annular groove (paragraph 26).  
As for claim 6, Cho teaches wherein: the first lens comprises a light transmission area and a flange area; the flange area is arranged around the light transmission area; the light transmission area is configured for transmitting the first light; the flange area is fixed on the lens barrel; and the aperture is fixedly arranged in the flange area of the first lens (Figs. 3-4).  
As for claim 7, Cho teaches wherein: the first end of the lens barrel comprises a carrying portion (horizontal portion of 10 in Fig. 4); the carrying portion extends from the first end of the lens barrel to the light inlet opening (Fig. 4); the carrying portion is located on a side of the aperture facing away from the first lens and configured for supporting the aperture (Fig. 4).  
As for claim 8, Cho teaches wherein: the aperture is annular; the light inlet opening is an annular opening; and an inner diameter of the aperture is less than or equal to a diameter of the light inlet opening (Fig. 3, paragraph 26, and Abstract).  
As for claim 9, Cho teaches wherein: an imaginary line between a center of the aperture and a center of the first lens is perpendicular to an imaginary plane in which the aperture is located (Figs. 3-4).  
As for claim 10, Cho teaches further comprising a second lens (22) and a third lens (23), wherein the second lens and the third lens are located in the receiving space; and the first lens, the second lens, and the third lens are sequentially arranged in the receiving space along a direction from the first end to the second end (Figs. 3-4).  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Cho.
With respect to claim 5, Cho teaches all of the claimed elements, as is discussed above, as well as a bonding area (Fig. 4) defined on the first lens (21), wherein the bonding area is directly bonded to the aperture (31), the bonding area has a flat surface (Fig. 4).
Cho does not explicitly teach the groove is in the bonding area of the first lens.  
As for claim 5, Cho does teach the groove is in the bonding area (Fig. 5) of a bottom lens (24).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the present invention, to use the groove of the bottom lens in the first lens of Cho, in order to promote stronger bonding. 
Claims 11-20 are rejected under 35 U.S.C. 103 as being unpatentable over Cho in view of Lin et al. (2019/0049689).
With respect to claim 11, Cho teaches all of the claimed elements, as is discussed above, except for explicitly teaching a display panel; and an optical lens coupled to the display panel, wherein: the display panel displays images according to the second light (claim 11).  
	As for claim 11, Lin also drawn to optical lens, teaches a display panel; and an optical lens coupled to the display panel, wherein: the display panel displays images according to the second light (Figs. 6A-6C and paragraphs 96-97).
	It would have been obvious to one of ordinary skill in the art, before the effective filing date of the present invention, to use the display panel and arrangement of Lin with the optical lens of Cho, in order to provide greater applicability (paragraph 96-97 of Lin).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM JOSEPH CARTER whose telephone number is (571)272-0959. The examiner can normally be reached M-F 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, DIANE I LEE can be reached on 571-272-2399. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/WILLIAM J CARTER/Primary Examiner, Art Unit 2875                                                                                                                                                                                                        12/16/2022